MEMORANDUM OPINION
                                       No. 04-12-00535-CR

                                     John Michael LERMA,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                    From the 437th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008CR2859
                             Honorable Philip Kazen, Judge Presiding

PER CURIAM

Sitting:         Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: October 24, 2012

DISMISSED FOR WANT OF JURISDICTION

           The trial court imposed sentence on John Michael Lerma on May 21, 2012, and signed

the judgment the next day. A motion for new trial was due on June 20, 2012; it was filed on

June 21, 2012. See TEX. R. APP. P. 21.4(a) (“The defendant may file a motion for new trial

before, but no later than 30 days after, the date when the trial court imposes or suspends sentence

in open court.”); Rodarte v. State, 840 S.W.2d 781, 784–85 (Tex. App.—San Antonio 1992),

aff’d, 860 S.W.2d 108 (Tex. Crim. App. 1993). Without a timely filed motion for new trial, the
                                                                                  04-12-00535-CR


notice of appeal was due on June 20, 2012. See TEX. R. APP. P. 26.2(a). Appellant filed his

notice of appeal on August 21, 2012.

       The appellate record does not show that the appellant’s notice of appeal was timely filed.

On September 17, 2012, we ordered appellant to show cause in writing by October 2, 2012, why

his appeal should not be dismissed for want of jurisdiction. To date, this court has not received

any response to our order.

       This court lacks jurisdiction over an appeal of a criminal conviction in the absence of a

timely, written notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996)

(“A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction.”); Shute v.

State, 744 S.W.2d 96, 97 (Tex. Crim. App. 1988). Accordingly, this appeal is dismissed for

want of jurisdiction.


                                                PER CURIAM

DO NOT PUBLISH




                                              -2-